NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                 JOHNNIE CLEMENTS,
                   Claimant-Appellant,
                             v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
                __________________________

                        2010-7111
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3865, Judge Lawrence B.
Hagel.
              _________________________

                Decided: January 13, 2011
                _________________________

      JOHNNIE CLEMENTS, of Columbia, South Carolina, pro
se.

    JOSHUA E. KURLAND, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and MARK A.
CLEMENTS   v. DVA                                        2


MELNICK, Assistant Director. Of Counsel on the brief
were DAVID J. BARRANS, Deputy Assistant General Coun-
sel, and JONATHAN E. TAYLOR, Attorney, United States
Department of Veterans Affairs, of Washington, DC.
              __________________________

     Before LINN, SCHALL, and DYK, Circuit Judges.
PER CURIAM.
                        DECISION
     Johnnie Clements appeals the April 16, 2010 final de-
cision of the United States Court of Appeals for Veterans
Claims (“Veterans Court”) that affirmed the decision of
the Board of Veterans’ Appeals (“Board”) dismissing his
claim for service connection for allergies and hay fever
and denying his claims for service connection for diabetes
mellitus type II, bilateral lower extremity neuropathy
(claimed as bilateral lower extremity swelling and cramp-
ing), and a skin rash. Clements v. Shinseki, No. 08-3865
(Vet. App. Apr. 16, 2010). We dismiss for lack of jurisdic-
tion.
                       DISCUSSION
                            I.
    Mr. Clements served on active duty in the U.S. Air
Force from June of 1970 to March of 1974. He filed vari-
ous claims with the Department of Veterans Affairs
Regional Office (“RO”) in April of 2005 and January of
2006. After the RO denied these claims, Mr. Clements
appealed to the Board. While his appeal was pending
before the Board, Mr. Clements withdrew his claims for
service connection for allergies and hay fever and for
service connection for an eye condition, hypertension,
kidney infection, a bilateral foot disability, and an ear,
nose, and throat disability. Subsequently, in October of
3                                          CLEMENTS   v. DVA


2008, the Board denied Mr. Clements’s claim of entitle-
ment to service connection for diabetes mellitus type II,
bilateral lower extremity neuropathy (claimed as bilateral
lower extremity swelling and cramping), and a skin rash.
In re Clements, No. 07-20 295, slip op. at 7-9 (Bd. Vet.
App. Oct. 6, 2008). The Board also dismissed the claims
which had been withdrawn in the course of the appeal.
Id. at 3, 9.
    On appeal to the Veterans Court, Mr. Clements chal-
lenged the Board’s denial of his claims for service connec-
tion for diabetes mellitus type II, neuropathy, and a skin
rash, as well as its dismissal of his claim for service
connection for allergies. In its April 16, 2010 final deci-
sion, the Veterans Court affirmed the Board’s decision.
This appeal followed.
                            II.
    This court’s ability to review a decision of the Veter-
ans Court is limited. Pursuant to 38 U.S.C. § 7292(a), we
may review “the validity of a decision of the [Veterans]
Court on a rule of law or of any statute or regulation . . .
or any interpretation thereof (other than a determination
as to a factual matter) that was relied on by the [Veter-
ans] Court in making the decision.” We have exclusive
jurisdiction “to review and decide any challenge to the
validity of any statute or regulation or any interpretation
thereof brought under [38 U.S.C. § 7292], and to interpret
constitutional and statutory provisions, to the extent
presented and necessary to a decision.” 38 U.S.C. §
7292(c). However, except to the extent that an appeal
from a decision of the Veterans Court presents a constitu-
tional issue, we “may not review (A) a challenge to a
factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.” 38
U.S.C. § 7292(d)(2).
CLEMENTS   v. DVA                                         4


    On appeal, Mr. Clements does not raise any argu-
ments as to why the decision of the Veterans Court is
incorrect. Rather, he appears to claim that evidence in
his service medical record supports his claims of service
connection. Clearly, however, this claim presents a
factual contention that is beyond the scope of our jurisdic-
tion under 38 U.S.C. § 7292(d)(2).
    Mr. Clements also appears to contend that he has ob-
tained evidence supporting his claims that was not previ-
ously before the Board or the Veterans Court. Aside from
the fact that this claim of new evidence does not point to
error in the decision of the Board or the Veterans Court, it
turns on facts and thus is beyond the scope of our jurisdic-
tion. However, Mr. Clements is not without a remedy. If
he believes he has new evidence in support of his claims of
service connection, he may file with the RO a request to
reopen his claims. See 38 C.F.R. § 3.156(a). If the new
evidence consists of official service department records
that existed but were not associated with Mr. Clements’s
claims file when his claim was decided, which Mr.
Clements seems to allege, and if those records establish
entitlement to benefits, Mr. Clements may be entitled to
benefits retroactive to the date of his original claim. See
38 C.F.R. § 3.156(c); Jackson v. Nicholson, 449 F.3d 1204,
1208 n.5 (Fed. Cir. 2006).
                            III.
    For the foregoing reasons, Mr. Clements’s appeal is
dismissed for lack of jurisdiction.
   Each party shall bear its own costs.
                       DISMISSED